Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This office action is in response to applicant’s filing on 01/27/2021. Claims 1-8 and 21-28 are currently pending with claims 9-20 cancelled.

Response to Arguments
Applicant’s arguments, see page 6, filed 01/27/2021, with respect to drawing objection of claim 25 have been fully considered and are persuasive.  The drawing objection of claim 25 has been withdrawn. 

Allowable Subject Matter
Claims 1-8 and 21-28 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record, either singularly or in combination of, fails to teach an adapter housing that is mechanically coupled to a surgical tool housing, the adapter housing supports a cable drive assembly comprising a plurality of gears and capstans, wherein the cable drive assembly is mechanically coupled to surgical tool and the surgical tool provides the motive force to drive the cable drive assembly.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to Notice of Reference Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT HOWELL whose telephone number is (571)270-5945.  The examiner can normally be reached on M-F, 0800 - 1500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/SCOTT A HOWELL/Examiner, Art Unit 3731                                                                                                                                                                                                        05/03/2021

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731